DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 6,688,893).  
Regarding claim 1, Huang discloses an electrical connector comprising: an insulative housing (10) defining opposite upper surface (101) and lower surface (102) in a vertical direction; a plurality of passageways (103) extending through the housing in the vertical direction, each of said passageways forming a main portion; plural pairs of contacts (12) disposed in the corresponding passageways, respectively, each pair of contacts mutually communicatively retained in one same passageway, and each contact having a main body (121) retained in the main portion, opposite resilient upper (125) and lower contact arms (122) extending from opposite upper and lower ends of the main body out of the upper surface and the lower surface, respectively; a retention section (126) spaced from the main body and isolated from the main portion of the passageway (in at least one direction), and a linking section (see following annotated 

    PNG
    media_image1.png
    473
    457
    media_image1.png
    Greyscale

Regarding claim 2, Huang discloses the pair of contacts being identical with each other.  
Regarding claim 4, Huang discloses each of said upper contact arm or said lower contact arm forms a contacting section, and in a top view taken along the vertical direction, the contacting sections of the upper contact arms of the pair of contacts in the same passageway are offset from each other along both a row direction along which the upper contact arms extend, and a column direction perpendicular to both the vertical direction and the row direction (top to bottom and left to right in Fig. 1).  



    PNG
    media_image2.png
    530
    377
    media_image2.png
    Greyscale

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wang et al. (US 6,186,797).
Regarding claim 3, Wang teaches the upper contact and the lower contact being identical and aligned with each other in the vertical direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the upper and lower contact arms being identical, as taught by Wang, in order to provide symmetry and speed up assembly.  

Regarding claim 8, Wang teaches the linking section extends in a third vertical plane perpendicular to both the first vertical plane and the second vertical plane.  
Regarding claim 11, Huang discloses that in each pair of contacts, the linking section of one contact is aligned with the main body of the other contact in a transverse direction perpendicular to the vertical direction.  
.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Wang, as applied to claim 8, and further in view of Hsu (US 10,651,584).  
Regarding claim 9, Hsu teaches each passageway further including an L-shaped slot receiving the retention section and the linking section of the corresponding contact.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use L-shaped slots, as taught by Hsu, in order better secure the retention section to the housing. 
Regarding claim 10, Hsu teaches each passageways further includes a grooves opposite to the pair of L-shaped slots, each groove receiving a side edge of the main body of the corresponding contact.  

Claims 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,186,797) in view of Huang.  
Regarding claim 13, Wang discloses an electrical connector comprising: an insulative housing (6) with a plurality of passageways (601, 602) extending therethrough in a vertical direction, each passageway being communicatively equipped with a main portion (601) and a pair of retention slots (602, see Fig. 3) outside the main portion; and a respective pair of contacts (5) disposed within the passageways (one per passageway), each contact including a planar main body (531), a retention section (52) 

    PNG
    media_image3.png
    463
    500
    media_image3.png
    Greyscale

Wang discloses substantially the claimed invention except for a respective pair of contacts disposed within each passageway.  Huang teaches respective pairs of contacts disposed within each passageway.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to from a pair of contact in each passageway, as taught by Huang, in order to provide increase airflow while keeping a small profile.  

Regarding claim 16, Wang discloses each contact further includes a resilient lower contact arm (lower 53) extending from a lower end of the main body, and a projecting length of the lower contact arm is less than a width dimension of the passageway along an extension direction of the lower contact arm in a top view taken along the vertical direction when the contact is in a relaxed manner.  
Regarding claim 17, Huang teaches each passageway enclosing a pair of contacts, and said pair of contacts in the same passageway being identical to each other in a reversely symmetrical manner.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to from a pair of contact in each passageway, as taught by Huang, in order to provide increase airflow while keeping a small profile.  
Regarding claim 18, Huang teaches the upper contact arms of the contacts in the same passageway being side by side aligned with each other along a first transverse direction.  
Regarding claim 19, Huang teaches that in each passageway, the retention sections of said pair of contacts are spaced from each other in a second transverse direction perpendicular to the first transverse direction.  
.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hsu (US 10,651,584).  
Regarding claim 23, Hsu teaches the passageways includes a pair of L-shaped slots each receiving the retention section and the linking section of a corresponding contact.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use L-shaped slots, as taught by Hsu, in order better secure the retention section to the housing. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833